DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the abbreviated term “VA” should be defined in its first occurrence.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the claim limitation “at least on parameter” in line should be amended to read –at least one -- .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an illuminator configured to illuminate a patient’s body...” in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7-12, 15, 18, 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “...a parameter associated with the VA” 
in line 7 is indefinite because it is unclear what “the VA” is referring to. 

Regarding claim 5, the claim limitation “the detecting a meeting of a vein and artery...” in lines 5-6 is indefinite because it is unclear what detecting of the meeting between the vein and artery the claim is referring to. 
Furthermore, the claim limitation “a device” in line 5 is indefinite because it 
is unclear if this device is the same device that is recited in line 2. 

Regarding claim 18, the claim limitation “the patient’s fistula” in line 4-5 lacks antecedent basis. 
Regarding claim 26, the claim limitation “identifying a change in the collapse of the blood vessel when the patient’s arm is elevated” is indefinite because it is unclear if this change in the collapse is related to the change in the collapse of the fistula when the patient’s arm is elevated that is recited in claim 25 or is different with respect to the blood vessel. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Rahum (US 2014/0236019).
Regarding claim 1, Rahum discloses a device, system and method for blood vessel imaging and marking.  Rahum shows a method for monitoring blood vessel functionality (see abstract, [0094]), the method comprising: illuminating one or more blood vessels through a patient’s skin (see 116 in fig. 3C; par. [0139]); capturing at least one image of the blood vessels (see abstract; par. [0154], [0195]-[0197]); analyzing geometric properties of the blood vessels the at least one image (see par. [0168]); and based on the analyzing, calculating a parameter associated with VA functionality based upon the image analysis (see par. [0018], [0100], [0102], [0104], [0168], fig. 4A-E).

Regarding claim 2, Rahum shows automatically detecting a location of vascular access (VA) in the at least one image (see par. see par. [0018], [0100], [0102], [0104], [0168], fig. 4A-E).
	Regarding claim 21, Rahum shows wherein the at least one image comprises just one image (see abstract; par. [0154], [0195]-[0197]).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotanko et al. (US 2017/0119258; hereinafter Kotanko)

Regarding claim 18, Kotanko discloses a method and apparatus of assessment of access flow in hemodialysis patients by video image processing.  Kotanko shows a method for replacing a physical examination performed by medical staff for monitoring blood vessel functionality in dialysis patients (see abstract; par. [0008]), the method comprising: producing at least one image of a patient organ which includes the patient’s fistula instead of manually manipulating the patient’s organ (see abstract; see par. [0018], [0043], [0048], [0050]); analyzing the at least one image (see par. [0018], [0043]]); and classifying the patient’s fistula status to be one of suitable for dialysis (see par. [0008], [0015], [0026], [0043], [0047], [0085]).

Regarding claim 19, Kotanako  shows illuminating one or more blood vessels through a patient’s skin (see [0061]]), and wherein the analyzing the at least one image comprises calculating a parameter associated with blood vessel functionality based upon the image analysis (see abstract; par. [0018], [0043]]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Meissner et al. (US 2009/0287066; hereinafter Meissner).

Regarding claim 4, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a physician marking a location of vascular access (VA) in the at least one image
	Meissner discloses a method for minimally invasive medical intervention.  Meissner teaches a physician marking a location of treatment location in the one image (see par. [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a physician marking a location of treatment location in the at one image in the invention of Rahum for vascular access, as taught by Meissner, to assist in accurate placement of treatment device.

Claims 5, 7, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Ertel et al. (US 2017/0287132; hereinafter Ertel).

Regarding claim 5, Rahum discloses the invention substantially as described in the 102 rejection above, furthermore, Rahum shows the capturing at least one image of the blood vessels is performed by a device (see fig. 3A) configured to provide an image including at least one artery (see abstract, par. [0021]) and at least one vein under the patient’s skin (see abstract, par. [0021]), but fails to explicitly state detecting a meeting of a vein and artery is performed using the device capable of providing an image of both an artery and a vein under the patient’s skin. 
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches providing an image of both an artery and a vein under the patient’s skin (see abstract; par. [0027], [0039], [0042] [0050]; fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of providing an image of both an artery and a vein under the patient’s skin in the invention of Rahum, as taught by Ertel, to be able to calculate and evaluate collateral information which may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.
Regarding claim 7, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly calculating a diameter of the blood vessel. 
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches calculating a dimeter of blood vessel (see par. [0040], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of calculating the diameter of blood vessel in the invention of Rahum, as taught by Ertel, to provide additional information to help detect the blood vessel and calculate and evaluate collateral information which may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.
Regarding claim 12, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state automatically detecting collateral veins by comparing a number of veins in a specific image area in a current image relative to a baseline measurement. 
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches automatically detecting collateral veins by comparing a number of veins in a specific image area in a current image relative to a baseline measurement (see abstract; par. [0027], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of automatically detecting collateral veins by comparing a number of veins in a specific image area in a current image relative to a baseline measurement in the invention of Rahum, as taught by Ertel, to be able to calculate and evaluate automatically. For example, collateral information may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.


Regarding claim 22, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state automatically detected collateral veins and calculating a shape of the detected collateral veins. 
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches automatically detecting collateral veins (see abstract; par. [0027], [0050]), and calculating a shape of the detected collateral veins (see abstract; and see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of automatically detecting collateral veins and calculating a shape of the detected collateral veins in the invention of Rahum, as taught by Ertel, to be able to calculate and evaluate automatically. For example, collateral information may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Kotanko et al. (US 2017/0119258; hereinafter Kotanko).
Regarding claim 8, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state estimating a probability of failure of the blood vessel’s functionally based on the parameter. 
Kotanko discloses a method and apparatus of assessment of access flow in hemodialysis patients by video image processing. Kotanko teaches estimating a probability of failure of a blood vessel’s functionality based on parameter (see par. [0026], [0043], [0047], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of estimating a probability of failure of a blood vessel’s functionality based on parameter in the invention of Rahum, as taught by Kotanko, to be able to diagnosis of onset of thrombosis in hemodialysis patients which may be employed by physicians to intervene before the vascular access fails thereby extending the useful life of the vascular access. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Ertel et al. (US 2017/0287132; hereinafter Ertel) as applied to claim 7 above, and further in view of Kotanko et al. (US 2017/0119258; hereinafter Kotanko).

Regarding claim 9, Rahum and Ertel disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state calculating a rate of change of one or more of the parameters based on performing several measurements, at different times, of the one or more of the parameters, some of the measurements based on historical data associated with the patient retrieved from a database.
Kotanko teaches calculating a rate of change of one or more of the parameters based on performing several measurements, at different times, of the one or more of the parameters, some of the measurements based on historical data associated with the patient retrieved from a database (see par. [0014], [0015], [0053], [0057], [0067], [0070], [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of calculating a rate of change of one or more of the parameters based on performing several measurements, at different times, of the one or more of the parameters, some of the measurements based on historical data associated with the patient retrieved from a database in the invention of Rahum and Ertel, as taught by Kotanko, to be able to diagnosis of onset of thrombosis in hemodialysis patients which may be employed by physicians to intervene before the vascular access fails thereby extending the useful life of the vascular access. 
Regarding claim 10, Rahum, Ertel and Kotanko disclose the invention substantially as described in the 103 rejection above, furthermore, Kotanko teaches estimating a probability of failure of a blood vessel’s functionality based on the rate of change of the one or more of the parameters (see par. [0026], [0043], [0047], [0085)).
Regarding claim 11, Rahum, Ertel and Kotanko disclose the invention substantially as described in the 103 rejection above, furthermore, Kotanko teaches estimating a maturity of a VA based on the rate of change of the one or more of the parameters (see par. [0008], [0014], [0026], [(0046)]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Bhat et al. (US 2017/0337412; hereinafter Bhat).
Regarding claim 15, Rahum discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state performing spectroscopy analysis of the at least one image.
Bhat discloses light emitter and sensor for detecting biologic characteristics.  Bhat teaches performing spectroscopy analysis of at least one image (see par. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of spectroscopic analysis from image in the invention of Rahum, as taught by Bhat, to provide additional characteristics of blood in the patient to help physician further diagnosis the patient. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kotanko et al. (US 2017/0119258; hereinafter Kotanko), in view of Rahum (US 2014/0236019).

Regarding claim 20, Kotanko discloses a method and apparatus of assessment of access flow in hemodialysis patients by video imaging process.  Kotanko shows system for monitoring blood vessel functionality (see abstract), the system comprising: an illuminator configured to illuminate a patient’s blood vessels through the patient’s skin (see par. [0018]); a camera configured to capture at least one image of the blood vessels through the patient’ skin (see par. [0018], [0050]); a processor configured perform image analysis on the at least one image (see par. [0018], [0043); based on the image analysis, to calculate a parameter associated with blood vessel functionality based upon the image analysis (see par. [0008], [0009], [0015]); classify the patient’s status to be one of suitable for dialysis or at risk for dialysis (see par. [0008], [0015], par. [0026], [0043], [0047], [0085]); and a display configured to provide a report of at least one of the patient’ status and a parameter associated with blood vessel functionality to a caregiver (see par. [0055], [0064], see claim 15).
But, Kotanko fails to explicitly state analyzing geometric properties of the blood vessel. 
Rahum discloses a device, system and method for blood vessel imaging and marking.  Rahum teaches analyzing geometric properties of the blood vessels the at least one image (see par. [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of analyzing geometric properties of the blood vessels the at least one image in the invention of Kotanko, as taught by Rahum, to provide additional parameter in which optical enhancers are utilized to increase the accuracy and quality of the process of detecting a blood vessel. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of Gladshtein et al. (US 2016/0367154; hereinafter Gladshtein).
Regarding claim 23, Rahum discloses the invention substantially as described in the 102

rejection above, but fails to explicitly state that the geometric properties comprises a diameter 

of the blood vessel; and analyzing comprises identifying a change in the diameter of the blood 

vessel relative to a baseline diameter of the vessel. 

	Gladshtein discloses obtaining cardiovascular parameters.  Gladshtein teaches 

determining a diameter of the blood vessel (see abstract; par. [0017], [0069], [0089]); and 

analyzing comprises identifying a change in the diameter of the blood vessel relative to a 

baseline diameter of the vessel (see abstract; par. [0017], [0069], [0089]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the 

effective filing of the claimed invention, to have utilized the teaching of a diameter of the blood 

vessel; and analyzing comprises identifying a change in the diameter of the blood vessel relative 

to a baseline diameter of the vessel in the invention of Rahum, as taught by Gladshtein, to 

provide additional characteristics of blood in the patient to help physician further diagnosis the 

patient. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of DeBusschere et al. (US 20180000354;  hereinafter DeBusschere), and in view of Sharma et al. (“Arteriovenous fistula (AVF) monitoring and surveillance”; Clinical Queries: Nephrology 3 (2014); hereinafter Sharma).
Regarding claim 24, Rahum discloses the invention substantially as described in the 102
rejection above, furthermore, Rahum shows capturing plurality of images (see par. [0115]), but fails to explicitly state capturing the  two images of the blood vessels at different times, analyzing geometric properties in the at least two images; and based on the analyzing, calculating a parameter indicative of fistula collapse. 
	DeBusschere discloses assessing cardiovascular function using optical sensor.  DeBusschere teaches capturing the  two images of the blood vessels at different times (see par. [0055]), analyzing geometric properties in the at least two image (see par. 0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of capturing the  two images of the blood vessels at different times, analyzing geometric properties in the at least two images; and based on the analyzing, calculating a parameter indicative of fistula collapse in the invention of Rahum, as taught by DeBusschere, to be able to sense hemodynamics, and determine arterial stiffness, blood pressure and other measurements of cardiovascular functions.
	But, Rahum and DeBusschere fail to explicitly state calculating a parameter indicative fistula collapse. 
	Sharma discloses AVG monitoring and surveillance.  Sharma teaches using image analysis to calculate a parameter indicative fistula collapse (see abstract; see right column on page 47 and page 48).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of  using image analysis to calculate a parameter indicative fistula collapse in the invention of Rahum and DeBusschere, to provide optimum delivery of hemodialysis. 
	Regarding claim 25, Rahum, Debusschere and Sharma disclose the invention substantially as described in the 103 rejection above, furthermore, Sharma teaches performing an elevation test (see pages 47-49), and calculating a parameter associated with a change in the collapse of the fistula when the patient’s arm is elevated (see pages 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of an elevation test, and calculating a parameter associated with a change in the collapse of the fistula when the patient’s arm is elevated in the invention of Rahum and DeBusschere, to provide optimum delivery of hemodialysis.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rahum (US 2014/0236019), in view of DeBusschere et al. (US 20180000354;  hereinafter DeBusschere), in view of Sharma et al. (“Arteriovenous fistula (AVF) monitoring and surveillance”; Clinical Queries: Nephrology 3 (2014); hereinafter Sharma) as applied to claim 25 above, and further in view of Kang et al. (US 2011/0103657; hereinafter Kang).
Regarding claim 26, Rahum, DeBusschere and Sharma disclose the invention substantially as described in the 103 rejection above, and as best understanding of the indefinite language, Sharma teaches identifying a change in the collapse of fistula when the patient’s arm is elevated (see abstract; pages 47-49), correlating the change identified in the collapse of the fistula when the patient’s arm is elevated with a change identified in at least one parameter indicative of development of one or more collateral vessels (see abstract; pages 47-49), but Rahum, DeBusschere and Sharma fail to explicitly state determining a probability of failure of the blood vessel’s functionality based on the correlated changes. 
Kang discloses vascular analysis method and apparatus.  As best understanding of the indefinite language, Kang teaches identifying a change in collapse of blood vessel (see par. [0176], 0180]) and determining a probability of failure of the blood vessel’s functional based on the change in the collapse of the blood vessel (see par. [0182]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of identifying a change in collapse of blood vessel and determining a probability of failure of the blood vessel’s functional based on the change in the collapse of the blood vessel in the invention of Rahum, DeBusschere and Sharma, as taught by Kang, to provide further information to the physician to be able to diagnose the blood vessel. 

Response to Arguments
The previous objection to claims 8, 10, 11, and 17 has been withdrawn in view of Applicant’s amendment to the claims.
The previous claim interpretation under 35 USC 112 (f) for claim elements “an image analyzer”, “a calculator” ad “a classifier” has been withdrawn in view of Applicant’s amendment to claim 20,
The previous claims rejection under 35 USC 112 (a) and (b) has been withdrawn in view of Applicant’s amendment to claim 20
Applicant’s arguments with respect to prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793